Case 19-13770-MAM Doc71_ Filed 08/08/19 Page 1of 4

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION
www.fisb.uscourts.gov

In re: Case No.: 19-13770-MAM
EAGLE ARTS ACADEMY, INC.

Debtor.

 

AGREED RE-NOTICE OF RULE 2004 EXAMINATION DUCES TECUM

The Trustee, Michael R. Bakst, Trustee in Bankruptcy for Eagle Arts Academy, Inc.
by and through undersigned counsel, will examine Annette M. Iraola, as Registered Agent/
Mgr, of Wellington School Property LLC to be served at 216 Romano Avenue, Coral
Gables, Fl 33134 or any other person or persons with the most knowledge of the existence
of property located at 1000 Wellington Trace, Wellington, Fl 33414, under oath on August
22, 2019, at 1:30 p.m., at the law offices of Greenspoon Marder LLP, 525 Okeechobee Blvd.,
Suite 900, West Palm Beach, FL 33401. The examination may continue from day to day until
completed. If the examinee receives this notice less than 14 days prior to the scheduled
examination date, the examination will be rescheduled upon timely request to a mutually
agreeable time.

The examination is pursuant to FRBP 2004 and Local Rule 2004-1, and will be taken
before an officer authorized to record the testimony. The scope of the examination shall be as
described in FRBP 2004. Pursuant to Local Rule 2004-1 no order shall be necessary.

The examinee is further requested to bring to the examination all of the documents
described on the attached Exhibit "A".

IT IS THE DEPONENT'S RESPONSIBILITY TO PROVIDE AND PAY FOR A
TRANSLATOR IF ONE IS NEEDED AT THIS DEPOSITION.

All_ interested parties that plan on attending the examination should contact
undersigned counsel’s office to confirm that the examination is going forward on the

 

 

scheduled date and time before attending as the date and time may change.

40938500. 1
Case 19-13770-MAM Doc71_ Filed 08/08/19 Page 2 of 4

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court
for the Southern District of Florida, and I am in compliance with the additional qualifications to
practice in this Court set forth in Local Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

to the parties listed below, and in the manner indicated on this ) day of fugput :
2019.

GREENSPOON MARDER LLP

|

MICHAEL R. BAKST, ESQ.
Attorney for Trustee

Florida Bar No. 866377

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401
Telephone: (561) 838-4523
Facsimile: (561) 514-3423

29511-0514 emb
Electronic Mail Notice List

¢ Michael R Bakst  efilemrb@gmlaw.com,
ecf.alertt+Bakst@titlexi.com;efileul 084@gmlaw.com;efileul 086@gmlaw.com;efileu386
@gmlaw.com

e Michael R. Bakst  efileul094@gmlaw.com,
ecf.alert+bakst@titlexi.com;efileul092@gmlaw.com;efileu2 1 70@gmlaw.com;efileu386
@gmlaw.com

e Rilyn A Carnahan _ rilyn.carnahan@gmlaw.com,
efileul092@gmlaw.com;efileul 089@gmlaw.com;melissa.bird@gmlaw.com;efileul 435
@gmlaw.com;efileul094@gmlaw.com;efileul 093 @gmlaw.com:gregory.stolzberg@gml
aw.com;efileu2299@gmlaw.com

e Charles] Cohen ccohen@furrcohen.com,
rrivera@furrcohen.com;atty_furreohen@bluestylus.com;|titus@furreohen.com;wschnapp
@furreohen.com

e AdamD Farber afarber@adamfarberlaw.com,
elise@adamfarberlaw.com,adamfarberlaw@gmail.com,583 1893420@filings.docketbird.
com:;farberar77622@notify.bestcase.com

e NedRNashban NNashban@baritzcolman.com, service@baritzcolman.com

¢ Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

¢ David Neal Stern dnstern@fwblaw.net,
mkassower(@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

40938500. 1
Case 19-13770-MAM Doc 71

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

Annette M. Iraola

Registered Agent/Mgr.
Wellington School Property LLC
216 Romano Avenue

Coral Gab les, Fl 33134

Marcos D. Jiménez, P.A.

255 Alhambra Circle. Suite 800
Coral Gables, FL 33134

VIA E-MAIL: mdj@mdjlegal.com

cc: Suncoast Reporters

40938500. 1

Filed 08/08/19

Page 3 of 4
Case 19-13770-MAM Doc71_ Filed 08/08/19 Page 4 of 4

EXHIBIT “A”

NOTE: IN ADDITION TO ANY PERIODS OF TIME
REFERENCED IN EACH REQUEST BELOW, THE
DEPONENT IS TO PROVIDE DOCUMENTATION FOR THE
CURRENT YEAR AS WELL.

1. Your complete file, including all emails, texts, contracts, inventories and
photographs evidencing and relating to the purchase of the Real Property located at 1000
Wellington Trace, Wellington, Fl 33414, including anything demonstrating items of
personal property within the subject location on the date of your purchase of same,
through to the current date. The Trustee is not seeking any attorney client privileged
communications from you.

40938500. 1
